DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-30 are pending.
3.	Figures 11 and 12 illustrate the claimed invention.

    PNG
    media_image1.png
    614
    973
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    964
    media_image2.png
    Greyscale

Response to Arguments
4.	Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive. 
Applicant argues “Pursuant of 35 U.S.C. 102(b)(2)(C), Applicant submits that US 
Publication No. 2009/0257390 (“the Ji reference”) should not be considered as prior art under 35 U.S.C. 102(a)(2) because the Li reference and the present patent application were assigned to the same entity no later than the effective filing date of the claimed invention, as evidenced by the assignment recordation at reel/frame 054869/0535.  For at least the foregoing reasons, the Li reference is disqualified as prior art under 35 U.S.C. 102(b)(2)(C).
Examiner agrees with the argument.
Applicant argues “Pursuant of 35 U.S.C. 102(b)(2)(C), Applicant submits that US 
Publication No. 2016/0105884 (“the Li reference”) should not be considered as prior art under 35 U.S.C. 102(a)(2) because the Li reference and the present patent application were assigned to the same entity no later than the effective filing date of the claimed invention, as evidenced by the assignment recordation at reel/frame 054869/0535.  For at least the foregoing reasons, the Li reference is disqualified as prior art under 35 U.S.C. 102(b)(2)(C).
Examiner agrees with the argument.  Therefore, the 103 rejection as being 
Obvious over Li et al. in view of Ji et al has been withdrawn.
With respect to Zetterberg, Applicant argues “Zetterberg alone does not teach or 
suggest all of the claim features”.  Applicant, however, fails to identify the feature(s) in claim 1, which Zetterberg does not teach.
Examiner assert Zetterberg alone, disclose the all features in claim 1.  Therefore 
the 35 U.S.C. 103 as being obvious over Zetterberg stands.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 14-15, 20-21, 27 and 29 are rejected under 35 U.S.C. 103 as being obvious over Zetterberg et al. (US 2011/0235529 A1).
Regarding claims 1, 20, 27 and 29, Zetterberg et al. disclose a method of wireless communication at a user equipment (UE), the method comprising:
communicating, with a base station (BS) over a random access channel on a first set of random access resources or a second set of random access resources, a random access request based on comparison between an intended transmit power of the random access request and a reference transmit power threshold;
([0082]: “Choosing the RA sequence length (step 91) based on power estimates/measurements...the long preamble format is used when higher received signal energy is desired but the transmission power has reached its maximum for a certain amount or percentage of the UEs; [0084] If a normal long preamble format is chosen, using preamble format 0 or 1 (step 92)...If a long preamble format is chosen, using a long preamble format 2 or 3 (step 97).
([0133]: “The RA sequence length is chosen according to the following procedure: [0134] If the ratio of the RA attempts for which the received RA power smaller than D’ is lower than a value .alpha., see figure 12, a normal long preamble should be used.  [0135] Else, a long preamble should be used, see FIG. 13.”)


    PNG
    media_image3.png
    728
    663
    media_image3.png
    Greyscale

Zetterberg et al. further disclose communicating, with the BS over an uplink channel on a first set of uplink resources corresponding to the first set of random access resources, a control message for initial network access when the random access request is communicated on the first set of random access resources; and
communicating, with the BS over the uplink channel on a second set of uplink resources corresponding to the second set of random access resources, the control message when the random access request is communicated on the second set of random access resources.
([0004] “a Radio Resource Control (RRC) connection request is sent from the UE 18 to eNB 15”. 
	
Regarding claims 2 and 21, Zetterberg et al. further teach determining whether the intended transmit power of the random access request exceeds the reference transmit power threshold based on the comparison;
selecting the first set of random access resources when the intended transmit power does not exceed the reference transmit power threshold; and
selecting the second set of random access resources when the intended transmit power exceeds the reference transmit power threshold.  See figure 12 and 13.

    PNG
    media_image4.png
    662
    448
    media_image4.png
    Greyscale

Regarding claims 3 and 4, Zetterberg et al. teach wherein the communicating the random access request comprises transmitting, to the BS over the random access channel on the first set of random access resources, the random access request based on the comparison indicating that the intended transmit power is lesser than the reference transmit power threshold.  See figure 12, 13.

Regarding claims 5 and 14, 15, Zetterberg et al. teach wherein the first set of uplink resources comprises a first number of uplink resources and the second set of uplink resources comprises a second number of uplink resources greater than the first number of uplink resources.  See figure 9.
Zetterberg et al. in the same field of invention, disclose a method for enabling automatic optimization of a random access preamble format usage in a communication network system.  ([0216]: “Note, that it would also be possible to select a preamble format with a longer random access sequence length than desired in order to have the desired cyclic prefix length, or to select a preamble format with a longer cyclic prefix length than desired in order to have the desired random access sequence length.  For LTE this could for example mean to select the long preamble format 2 in order to get a longer cyclic prefix length, even if the normal long preamble format 0 fulfills the demand on the random access sequence length.”)

Allowable Subject Matter
7.	Claims 6-8, 9-13, 16-19, 22-26, 28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/           Primary Examiner, Art Unit 2412